                     THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                           CR-16-61-GF-BMM

                        Plaintiff,
    vs.                                                   ORDER

MONICE ROSE COLLINS,

                        Defendant.

      Defendant Monica Rose Collins has moved for early termination of her

current term of supervised release. (Doc. 37.) The Government does not oppose the

motion. (Id. at 2.) The Court conducted a hearing on the motion on October 1, 2019.

For the reasons below, the Court will grant Collins’s motion.

      Collins pleaded guilty to Theft from an Indian Tribal Government Receiving

Federal Funding. (Id.) The Court sentenced Collins to 3 years of probation on April

4, 2017. (Id.) The Court also ordered Collins to pay $16,400 in restitution. (Doc. 34

at 5.) Collins has completed approximately 30 months of her probation sentence.

Collins’s probation officer has indicated that Collins has complied with all of her

supervision conditions, except for one positive UA for alcohol in December of

2018. (Doc. 37 at 2.) Collins has also paid approximately 60 percent of her

restitution. (Id.)

                                          1
      Federal law authorizes a defendant to move for termination of her supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in 18 U.S.C.

§ 3553(a) when evaluating whether to terminate a term of supervised release.

      The record reflects that Collins has complied with her supervision

conditions. Collins has demonstrated that she is able to conform her conduct to the

law. Collins has obtained steady employment and has changed her lifestyle to

address the Court’s obligations. Collins does not pose a threat to the community.

The factors in 18 U.S.C. § 3553 support an early termination of supervised release.

       Accordingly, IT IS ORDERED:

1.           Defendant’s Motion for Early Termination of Supervised Release

(Doc. 37) is GRANTED.

      DATED this 1st day of October, 2019.




                                          2
